ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-360, concluding that as matter of final disci*303pline pursuant to Rule l:20-13(c), MARK E. MAGEE of SHREWSBURY, who was admitted to the bar of this State in 1986, should be reprimanded based on his guilty plea to one count of third-degree eluding a police officer in violation of N.J.S.A. 2C:29-2(b), one count of third-degree resisting arrest, in violation of N.J.S.A. 2C:29-2(a), and driving while intoxicated, in violation of N.J.S.A. 39:4r-50, conduct that violates RPC 8.4(b) (commission of a criminal act that reflects adversely on his honesty, trustworthiness, or fitness as a lawyer), and good cause appearing;
It is ORDERED that MARK E. MAGEE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.